Citation Nr: 0627261	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-16 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from November 1968 to November 
1970 with the U.S. Marine Corps.  He also served in the U.S. 
Army Reserve from March 1972 to May 1981, and with the 
Georgia National Guard from March 1983 to March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that he has tinnitus due to 
noise exposure from small arms fire and artillery fire during 
his period of active duty from November 1968 to November 
1970.  He also claims he was exposed to noise from 
helicopters, the flight line, and small arms fire during his 
periods of service with the Army Reserves and the National 
Guard, which also contributed to his tinnitus.  He has 
indicated that he did experience post-service noise exposure 
due to heavy equipment, in his working environment, and he 
attributed at least part of his hearing loss to his post-
service noise exposure.

When the veteran initially filed his claim for service 
connection in March 2003, he reported having hearing loss and 
that the disability began in November 1970.  The first 
mention of tinnitus was a report of private audiological 
evaluation dated in September 2002, in which there was a 
notation of "tinnitus".  On VA examination in October 2003 
the veteran reported that during the past year he had been 
free of significant noise exposure for the past year, and 
that during that time he had noted severe, bilateral, 
constant tinnitus.  The VA examiner noted that since review 
of the service medical records was negative for tinnitus and 
since most of the veteran's current hearing loss had occurred 
subsequent to separation from active service, "it would 
appear most likely that the veteran's current tinnitus has 
occurred subsequent to separation from service and was, 
therefore, not incurred while on active duty".  The VA 
examiner further opined that it was "less likely than not 
that the veteran's current tinnitus is related to military 
service."  In an April 2004 statement (attached to his 
substantive appeal), the veteran reported that the ringing in 
his ears started when he was on active duty service in 
Vietnam.  

The veteran contends that in this matter, VA has yet to 
consider his period of service with the Army Reserve and with 
the National Guard, and his reported noise exposure therein.  
The veteran has requested that VA obtain records to verify 
his service in the Army Reserve and with the National Guard.  
In that regard, the Board notes that service in the Army 
Reserve or the National Guard does not generally constitute 
active duty service, which is necessary for a grant of 
service connection.  Rather, pursuant to 38 U.S.C.A. § 
101(24), active military, naval, or air service includes 
"any period of active duty for training [ADT] during which 
the individual concerned was disabled or died from a disease 
or injury incurred in or aggravated in line of duty."  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  Under 38 U.S.C.A. 
§ 101(22) (a) and (c), ADT means, in pertinent part, full-
time duty in the Armed Forces performed by Reserves for 
training.  ADT also includes full-time duty performed for 
training purposes by members of the National Guard of any 
State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Because of these 
requirements for a case involving Reserve or National Guard 
service, the veteran should be provided additional notice of 
what is necessary to substantiate his claim for service 
connection for tinnitus, which he claims is related at least 
in part to his service with the Army Reserve and the National 
Guard.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (b).

In support of his claim, the veteran has submitted service 
personnel documents which confirm his service in the Army 
Reserve and the National Guard.  These documents show at 
least one two-week period of annual training (active duty for 
training) in August 1978, while the veteran was in the Army 
Reserve.  The record reflects that the RO made two requests, 
in September 2003 and December 2003, to the Texas Adjutant 
General, seeking any service records for the veteran.  The 
Texas Adjutant General responded to each letter from the RO , 
indicating that there were no records located for the 
veteran.  Since the veteran has contended that he served in 
the Army Reserve and National Guard while living in Georgia, 
a request should be made to the proper authorities in Georgia 
in an attempt to obtain any records of the veteran's service 
with the Army Reserve and the National Guard within that 
jurisdiction.  38 U.S.C.A. § 5103A (b)(c); 38 C.F.R. § 3.159 
(c),(d),(e).

In addition, it appears that, since the statement of the case 
(SOC) issued in April 2004, additional evidence has been 
added to the file, which the should be reviewed in 
conjunction with any additional evidence obtained pursuant to 
this remand and encompassed in a supplemental statement of 
the case (SSOC).

Accordingly, the case is REMANDED for the following action:

1.  Develop for verification of all of the 
veteran's periods of active duty for 
training during his service with the 
Reserves and the National Guard, wherein he 
alleges he was exposed to trauma.  This 
should begin by asking the veteran to list 
all such periods.  He should also be 
requested to provide more detailed 
information regarding the extent of his 
noise exposure during his periods of ADT.  

a.  Request verification of any periods 
of ADT from the appropriate certifying 
official, which in this case appears to 
be Georgia.  Arrange for an exhaustive 
search for any additional service 
records pertaining to the veteran's 
service in the Army Reserve and the 
National Guard.  The extent of all 
records searches should be annotated in 
the file.  In addition, to the extent 
possible, verification of the veteran's 
reported noise exposure during 
period(s) of ADT should be conducted.

b.  If the veteran provides incomplete 
information for any alleged period of 
service to be verified or incomplete 
information regarding his noise 
exposure, he should be advised as to 
what further information is necessary, 
and that any period of service that 
cannot be verified will not be 
considered in determining his 
entitlement to the benefits sought.

2.  If any additional service verification 
or service records are obtained as a result 
of the aforementioned order, schedule the 
veteran for an appropriate examination to 
determine the probable etiology of his 
tinnitus. 

a.  The claims file, including the VA 
examination in October 2003, must be 
made available to the examiner for 
review.  

b.  The examiner should opine as to 
whether it is at least as likely as not 
(i.e., to a probability of 50 percent 
or greater) that any current tinnitus 
was caused by noise exposure during 
verified active duty or ADT, as opposed 
to any intervening post-service noise 
exposure.  The examiner must explain 
the rationale for any opinion given.

3.  Review the evidence of record and 
adjudicate the claim.  If any decision 
remains adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOCC), 
containing notice of all relevant actions 
taken on the claim including the applicable 
legal authority, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).



